Mr. Chief Justice Burger,
with whom Mr. Justice Blackmun joins,
dissenting.
I dissent because I cannot agree that this case does not merit oral argument. Nor do I agree that if this is the kind of narcotics law enforcement New York wants, that is up to New York. Here the New York Court of Appeals has rested its decision on federal constitutional grounds. Absent full oral argument, I would grant the writ and reverse the judgment of that court essentially for the reasons stated by the three dissenting judges of that court.